I dissent from that portion of the foregoing opinion which is numbered "1," and also dissent from the order denying a rehearing.
Assuming that the challenge to the panel was well based, I believe that under the circumstances shown by the record, the objection should be held to have been waived. It appears that five members of the special panel were selected to complete the jury, seven jurors having been selected from the previous panel properly drawn and summoned. To my mind, appellant's objection practically amounts to no more than that these five jurors so selected from the special panel should not have been allowed to act, for the sole reason that they were not properly selected and brought into court. It affirmatively appears, however, that after the challenge to the panel was disallowed, the defendant participated in the examination of the individual jurors composing the same, passed without objection or challenge each of the five jurors ultimately taken from said panel to complete the jury, and allowed such jurors to be sworn to try the case without exercising the right of peremptory challenge as to any of them, although she then had nine unused peremptory challenges. Under these circumstances, I believe that she should be held to have waived her objections so far as these five jurors were concerned. To my mind the principle applicable is that stated in People v.Durrant, 116 Cal. 196, 197, [48 P. 75].
Sloss, J., concurred in the dissenting opinion.